Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/18/2021 has been entered. Claims 1-13 pending and examining below and new claims 21-27 are restricted because Applicant has received an action on the merits for the originally presented, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-27 are withdrawn from consideration as being directed to a non-elected invention. See 37CFR 1.142(b) and MPEP 821.3. Also see the election/ restriction discussion below for details.
Applicant's amendments have overcome the drawing objections and the 112 (b) rejections previously set forth in the previous Office Action mailed 05/05/2021.
Election/Restrictions
Newly submitted claims 21-27  are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 21-27 recite the parameter comprising “a first distance between the material removal tool and the sample or a second distance between the material removal tool and a mechanism retaining the sample”, which can be searched in B24B19/10, B24B1/00, B23Q17/0985, G01J5/02, and G05B19/182.
The previously examined claims, for an example claim 9 requires the parameter of “an electric current or a changing in the electric current” that has been search in B23Q15/12, B23D59/002, 006, B23D55/08, G05B19/404, 4163, 2219/49088 and 
The material removal system of claim 9 does not require the parameter being “a first distance between the material removal tool and the sample or a second distance between the material removal tool and a mechanism retaining the sample” of claims 21-27, and conversely, the material removal system of claims 21-27 does not require the parameter being “an electric current or a changing in the electric current” of claim 9. 
Since applicant has received an action on the merits for the originally presented and elected invention, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Thus, the abstract of the disclosure is objected to because line 1 recites “In some examples” used at the beginning of the abstract, that appears to contain examples of material removal systems, therefore, it is unclear what is actually being disclosed the examples or the patent. Applicant is requested to amend a way to help readers in deciding whether there is a need for consulting the full patent text for details. For an example, delete the term “In some examples”.  Correction is required.  See MPEP § 608.01(b). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is “a drive assembly configured to move the material removal tool towards  or away from a sample” in claim 1, lines 2-3 that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because first, "assembly" is a generic substitute for “means”; second, the "assembly" is modified by functional language including “configured to move the material removal tool towards  or away from a sample”; and third, the "assembly" is not modified by sufficient structure to perform the recited function because "drive" preceding mechanism describes the function, not the structure of the mechanism.
Similarly, claim 9 “a drive assembly configured to move the material removal tool along or about an axis” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claims above limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9 have been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof, see Applicant’s specification, Paras. 40-43 disclosed that the drive assembly is an actuation shaft 206 engaging with a nut 302 for moving the material removal machine 300.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is being indefinite because claim 1 requires to have one or more of “a power parameter, a position parameter, or a thermal parameter”, which can be interpreted as one of the parameters. As claim 2 is written, it appears requiring to have all parameters “the power parameter…”, “the thermal parameter…”, and “the position parameter…”. Thus, it is confusing and unclear. For examining purposes, Examiner interprets that scope of claim 2 requires one of the parameters as stated and required in claim 1. 
Claim 3, line 3 “a second mode” is unclear whether the second mode refers to the second mode in claim 1 or an additional second mode.
Claim 8 recites “the one or more properties comprise…a weight of the sample, a mass of the sample, a size of the sample, or a size of a device retaining the sample” that is unclear. Claim 1 requires a specific of the properties of the material removal tool (the saw blade), however, the recitation of claim 8 appears to claim broader to include properties of the sample (workpiece), which is unclear and confusing.
Claim 7 dependent from claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (US 5315789).
Regarding claim 1, Takashi shows a material removal system (a machine tool, Figures 1-2), comprising: 
a material removal machine (Applicant’s specification, para. 3 “grinders”, thus, Takashi’s grinding machine in Figure 1 meets this limitation) comprising a material removal tool (Applicant’s specification, para. 45 “grinder” and Figure 3a shows a “grinder” wheel 304, thus, Takashi’s grinding wheel 12 meets this limitation); 
a drive assembly (servomotor 20) configured to move the material removal tool towards or away from a sample (the abstract recites “The machine tool has a first motor for rotating the grinding tool about its own axis and a second motor for moving toward and away from the workpiece” and Col. 6, lines 25-32 “its movement in the Z and X directions for grinding the roll 2” and Figure 1); and 
control circuitry (30, 38, Figure 1) configured to: 
determine a threshold (Col. 3, line 4 recites “a preset current value”) based on one or more properties of the material removal tool (Col. 12, lines 59-67 recites “the amount of wear W of the grinding wheel” that meets one of the properties of the material removal tool), 
move the material removal tool in a first mode (“cutting” mode, Col. 4, lines 16-24 recites “when the value of the detected drive current drops below the preset current value, causing the grinding tool to cut into the workpiece in the radial direction thereof until the value of the detected drive current reaches the preset current value” (emphasis added)) when a parameter is below the threshold, and in a second mode (“the grinding wheel 12 is moved away from the roll 2 at a speed V” mode, Col. 14, lines 30-34 recites “If the load current Im is larger than the target current Is, the grinding wheel 12 is moved away from the roll 2 at a speed V” (emphasis added)) when the parameter or a change in the parameter is above the threshold, wherein the parameter comprises a power parameter (an electric current from the servomotors 20, 22 of the grinding tool, Figure 1).
Regarding claim 2, as best understood, Takashi shows that the power parameter comprises a power related to actuation of the material remove tool (a current from the servomotors 20, 22 of the grinding tool, Figure 1 and see the abstract).
Regarding claim 3, as best understood, Takashi shows that the control circuitry is configured to move the material removal tool in the first mode (the “cutting” mode) when the change in the parameter is below the threshold (see discussion in claim 1 above and Col. 4, lines 16-24 recites “when the value of the detected drive current drops below the preset current value, causing the grinding tool to cut into the workpiece in the radial direction thereof until the value of the detected drive current reaches the preset current value”) (emphasis added) and in a second mode when the change in the parameter is above the threshold (“the grinding wheel 12 is moved away from the roll 2 at a speed V” mode, Col. 14, lines 30-34 recites “If the load current Im is larger than the target current Is, the grinding wheel 12 is moved away from the roll 2 at a speed V” that means change in the current within the “a target current” to larger than the target current).
Regarding claim 4, Takashi shows that the control circuitry is configured to move the material removal tool at a first speed in the first mode (Col. 4, lines 16-25 recites “If the load current Im is smaller than the target current Is, then the grinding wheel 12 is driven to cut into the roll 2 at a speed V”), and at a second speed in the second mode (Col. 14, lines 16-25 recites “If the load current Im is larger than the target current Is, the grinding wheel 12 is moved away from the roll 2 at a speed V”).
Regarding claim 8, as best understood, Takashi shows that the one or more properties comprise one or more of a radius of the material removal tool, a diameter of the material removal tool, a thickness of the material removal tool, a weight of the material removal tool, a mass of the material removal tool (see the discussion in claim 1 above and Col. 13, lines 59-68 cont. Col. 1,lines 1-11 recites “More specifically, the amount of wear w is determined dependent on the speed of rotation of the grinding wheel 12”. Since the grinding wheel has wear or non-wear, it meets one of the properties).
Regarding claim 9, Takashi shows a material removal system (see claim 1 above), comprising:
a material removal machine (Figure 1 shows a grinder wheel 12) comprising a material removal tool (12, see claim 1 above);
a drive assembly (the servomotors 20, 22) configured to move the material removal machine along or about an axis;
a tool actuator (32, 34, Figure 1) configured to actuate the material removal tool using electric current (see Takashi’s specification discusses “current”);
a tool actuator controller (30, Figure 1) configured to control the tool actuator, the tool actuator controller comprising a sensor (Col. 16, lines 18-19 recites “the drive current is detected by the detector”) configured to measure the electric current; and
control circuitry (a processor 38 with a circuit in Figure 1) configured to move the material removal machine via the drive assembly (see arrows in figure 1) in a first mode when the electric current, or a change in the electric current, is below a threshold (see the discussion in claim 1 above), and in a second mode when the electric current, or a change in the electric current, is above the threshold (see the discussion in claim 1 above).
Regarding claim 10, Takashi shows that the control circuitry is configured to move the material removal tool at a first speed in the first mode (Col. 4, lines 16-25 recites “If the load current Im is smaller than the target current Is, then the grinding wheel 12 is driven to cut into the roll 2 at a speed V”), and at a second speed in the second mode (Col. 14, lines 16-25 recites “If the load current Im is larger than the target current Is, the grinding wheel 12 is moved away from the roll 2 at a speed V”).
Claim 11, Takashi shows that the threshold is set by a user via a user interface (46, 48, Figure 1 and Col. 14, lines 14-16 recites “entered through the parameter setting function of the input device 46 such as a keyboard or the display unit 48 such as a CRT display, and stored in the memory 40”).
Claim 12, Takashi shows that the control circuitry determines the threshold based on one or more properties of the material removal tool (see discussion in claims 1 and 8 above).
Claim 13, Takashi shows that the axis is defined by the drive assembly (Figure 1 shows the Z and X directions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view Ohmura et al (US 4662122) hereinafter Ohmura.
Regarding claim 5, Takashi shows all of the limitations as stated in claims 1 and 4 above except that the second speed is faster than the first speed.
Ohmura shows a grinding machine (1, Figures 1 and 3) including a controller (10) for automatically controlling movement of a grinding wheel (44) toward or away to a workpiece (51, Col. 3, lines 45-49 recites “The ball nut 42 which is attached to the grinding head 43 controls back and forth movements of the grinding head 43”), wherein the grinding wheel is moved at a fast forward mode, a non-grinding (air-cut) mode, a rough grinding mode, a fine grinding mode, and a fast back mode (returning mode)(Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control circuitry and the second speed of Takashi to have a fast forward mode and a fast back mode (returning mode), as taught by Ohmura, in order to allow the grinding system to facilitate grinding process.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view Takeshi (US 3579888).
Regarding claim 6, Takashi shows all of the limitations as stated in claims 1 and 4 above except that the second speed is slower or less than the first speed.
Takeshi shows a grinding machine (Figures 2 and 3) including a controller (13) for automatically controlling movement of a grinding wheel (3, Col. 3, lines 21-22 recites “automatic feed movement of the wheel support 2”) toward or away to a workpiece (W, Figure 3),  Takeshi also compares both 50 (µ) and  200(µ) or more amount than the amount to be ground in the workpiece. When the grinding wheel is advanced to the workpiece at a speed of 15mm./min. and then immediately returned at a return speed of 2mm./min, the workpiece is reduced or grinded 200(µ) or more amount (Figure 2 and Col. 2,lines 56-70). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control circuitry and the second speed of Takashi to have a return speed is less than the advanced speed, as taught by Takeshi, in order to allow the grinding system to increase in grinding efficiency (Col. 2,lines 56-70 of Takeshi).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view Tomita et al (US 3952458) hereinafter Tomita.
Regarding claim 7, Takashi shows all of the limitations as stated in claims 1-2 above except that the power parameter is a voltage.
It is well-known in the art, for an example, Tomita shows a grinding machine (Figure 1) for controlling a feed rate of a grinding wheel (G) from a rapid to a slow feed rate when the output voltage based on a difference of potential between the grinding wheel and a workpiece (W) attains a reference voltage reduced at a predetermined rate with respect to the output voltage detected when the grinding wheel is distant from the workpiece, the reference voltage being set correspondingly to a predetermined gap between the grinding wheel and the workpiece (Col. 1, lines 48-58 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control circuitry of Takashi to use a voltage for detecting the feed rate of the grinding wheel, as taught by Tomita, since this is a known alternative way to detect or monitor voltage changed in the system for the same purpose. In doing so, the power parameter can be used as a voltage, instead of an electric current.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 9-13 have been considered but are moot because Applicant has changed scope of the claimed invention in claim 1, for examples, the original claim 1  required “adjust movement of the material removal machine via the drive assembly based on a parameter of the material removal machine” and the current claim 1 requires “a threshold based on one or more properties of the material removal tool…move the material removal tool..” that have not been previously examined. Moreover, the current claim 1 has some subject matter of claim 8, which has not been examined with claims 2-7. Therefore, the new ground of rejection (see the rejections with new art) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 9, Applicant has amended to have the tool actuator controller including the sensor (emphasis added), that has not been previously examined (see original claim 9 “the tool actuator comprising a sensor”), therefore, the new ground of rejection (see the rejections with new art) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s removal system different from the prior art’s removal system or needs to discuss the rejections above, or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                              01/14/2022